[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                       For the First Circuit


No. 00-1824

                          ROSALIE DEROSA,

                       Plaintiff, Appellant,

                                 v.

                         ANTHONY LAWRENCE,

                        Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Mark L. Wolf, U.S. District Judge]


                               Before

                         Boudin, Chief Judge,
                  Selya and Lynch, Circuit Judges.




    Rosalie DeRosa on brief pro se.




                         September 10, 2001
             Per Curiam.      Plaintiff appeals from a dismissal

of her complaint for a lack of subject matter jurisdiction.

Reviewing the dismissal de novo we agree that plaintiff did

not allege any basis for federal question jurisdiction, but

appears   to   be   attempting   to   appeal    from    a   state     court

judgment, which she cannot do in federal district court.

Her response to the court's order to show cause also failed

to   offer   any    facts   indicating   that   it     is   not   a   legal

certainty that her claim involves less than the amount

needed to sustain jurisdiction on the basis of diversity of

citizenship.

             Affirmed.